DETAILED ACTION
Specification
In Para. [0015] (as published) “outlet header branches 22” is a misidentification and the appropriate element number appears to be 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerny (US 2018/0283795).
Regarding claim 1, Cerny teaches a heat exchanger comprising a tubular inlet (112); a tubular outlet (114); and a core (134) fluidically connecting the tubular inlet to the tubular outlet via a plurality of tubes (110) each having a helical shape (Fig. 2) and circumferentially displaced from each of the others of the plurality of tubes (Fig. 2).
Regarding claim 2, Cerny teaches a heat exchanger comprising: a fluid manifold (Fig. 2; whole device) extending along a first fluid axis (C) from a first fluid inlet (112) to a first fluid outlet (114), the first fluid manifold comprising: an inlet header (154) disposed to form (at 156) the first fluid inlet into a plurality of first fluid branches (between 156 and 120) distributed circumferentially about the first fluid axis (see Figs. 2 and 4); an outlet header (114) disposed to combine the plurality of first fluid branches into the first fluid outlet (Para. [0070]); and a helical core section (134) fluidly connecting the inlet 
Cerny further teaches that: each of the plurality of helical tubes is structurally independent from all others of the plurality of helical tubes (they are all separated along their entire lengths by spaces 124) such that the tubes are mechanically connected to each other only at the inlet and outlet headers (see Fig. 2), per claim 3; the plurality of helical tubes extends axially along and circumferentially about the first fluid axis (C; Para. [0057]; Figs. 2-4), per claim 4; the first fluid axis (C) extends linearly from the first fluid inlet passage to the first fluid outlet passage (Fig. 2) and the first fluid inlet and outlet are themselves oriented along the first fluid axis (Fig. 2), per claim 5; each of the plurality of helical tubes is mechanically separated from adjacent tubes by a circumferential and axial gap (124), per claim 6; the structural rigidity of the first fluid manifold along the first fluid axis is less than along any radial dimension with respect to the first fluid axis (inherent in the structural design, as admitted by the applicant; see also Para. [0067]-[0068]), per claim 7; each helical tube may have a total passage length at least double its extent along the first fluid axis (Para. [0059]; while the paragraph describes the total surface area relative to the surface area of a straight tube along the axial length, the result is that the total length ratios will be identical; the exemplary ratios are 1.5 to 3), per claim 9; the helical core shape forms a spring shape (Figs. 2-4) extending between the inlet header and the outlet header, wherein the spring shape is principally compliant along the first fluid axis (Para. [0067]), per claim 10; the helical core section is capable of compliantly deforming to accommodate axial growth of the inlet and outlet headers (Para. [0067]), per claim 11; the inlet header branches the first fluid inlet passage into a first number (N) of first fluid branches and the helical tubes comprise (N) helical tubes evenly distributed circumferentially (Para. [0057]) to form a cylindrical arrangement (144; Fig. 2) with a circumferential angular separation of 360 degrees/N (e.g., the three-tube configuration of Figs. 2-4 separated by 120 degrees; Para. [0057]), per claim 13; the entirety of the first fluid manifold is formed monolithically as a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Nagurny (US 9,541,331).
Regarding claim 8, Cerny does not discuss the resonant frequency of the device.
Nagurny teaches that the resonant frequency of twisted tube heat exchangers is a known results effective variable (Col. 6:62-7:3).
It would  have been obvious to one of ordinary skill in the art at the time to optimize the natural resonant frequencies of the heat exchanger such that they are higher than those expected in normal operating conditions, as recited.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cerny in view of Hofmann (WO 2018/154063; US 2019/0366290 is used as a translation and all citations are to this document).

Hofmann teaches that it is old and well-known in the art to provide cylindrically arranged heat exchangers (Fig. 2; 12) exchanging heat with a medium external to them (V1) with a second fluid flow structure (3) disposed to direct the second fluid (V1) to impinge on the heat exchanger in a counter current direction (Para. [0004] and [0055]; i.e. from the outlet of the heat exchanger toward the inlet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Cerny with the second fluid flow structure, as taught by Hofmann, in order to enable the counter flow arrangement desired by Cerny (at Para. [0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763